           Case 1:20-cv-03111-VEC Document 50 Filed 05/11/20 Page 1 of 1


UNITED STATES DISTRICT COURT                                               USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                              DOCUMENT
                                                                           ELECTRONICALLY FILED
 ------------------------------------------------------------   X
                                                                           DOC #:
                                                                           DATE FILED: 05/11/2020
 ROBERT TUCKER and ADAM SANDERS,                                :
                                                                :
                 -against-                                      :
                                                                :
                                                                :
 BOARD OF ELECTIONS IN THE CITY OF                              :
 NEW YORK; JOSE MIGUEL ARAUJO,                                  :          20-CV-3111 (VEC)
 MIGUELINA CAMILA, GINO A.                                      :
 MARMORATO, MICHAEL MICHEL, SIMON                               :                ORDER
 SHAMOUN, TIFFANY TOWNSEND, and                                 :
 JOHN WM. ZACCONE, in their official                            :
 capacities as Commissioners of the Board of                    :
 Elections in the City of New York; NEW YORK                    :
 STATE ASSEMBLYMEMBER DAN QUART,                                :
 in his individual capacity;                                    :
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a show-cause hearing is currently scheduled for 2:00 P.M. on May 12, 2020;

and

        WHEREAS defense counsel has informed the Court of scheduling conflicts;

        IT IS HEREBY ORDERED that the hearing is adjourned to 5:00 P.M. on May 12, 2020.

All parties and interested members of the public must attend the hearing by dialing 1-888-363-

4749, using the access code 3121171 and the security code 3111.


SO ORDERED.

                                                                    ________________________
Date: May 11, 2020                                                     VALERIE CAPRONI
      New York, New York                                             United States District Judge
